175 S.E.2d 695 (1970)
DOWD H. PRICE FIXTURE COMPANY
v.
FLOWERS AND MONROE, INC., Horace M. Flowers, William K. Monroe, Jr. and James N. Britt, Jr.
No. 7026DC277.
Court of Appeals of North Carolina.
August 5, 1970.
*696 William D. McNaull, Jr., Charlotte, for plaintiff-appellant.
Ervin, Horack & McCartha, Eugene McCartha, Charlotte, and Lee & Lee, by W. Osborne Lee, Jr., Lumberton, for defendant-appellee Flowers and Monroe, Inc.
McLean, Stacy, Henry & McLean, by Everett L. Henry, Lumberton, for defendants-appellees Horace M. Flowers and William K. Monroe, Jr.
L. J. Britt & Son, Lumberton, and Haynes & Baucom by Lloyd F. Baucom, Charlotte, for defendant-appellee Britt.
VAUGHN, Judge.
The judgments appealed from were entered on 11 December 1969, prior to the effective date of the repeal of Articles 12, 13 and 14 of Chapter 1 of the General Statutes of North Carolina. In view of the repeal of these statutes which formerly governed complaints, answers and demurrers, we do not deem it necessary to review them in order to dispose of the present case. It suffices to say that the trial court erred in sustaining the demurrer of the corporate defendant Flowers and Monroe, Inc., and Horace M. Flowers and William K. Monroe, Jr., individual defendants, because of misjoinder of causes and parties. Among other things the complaint alleges an obligation by the individual defendants and the assumption of this obligation by corporate defendant.
Even when we give the complaint its most liberal construction, no cause of action is stated against defendant Britt. In effect plaintiff alleges that Britt was the owner of the building and knew plaintiff was making the improvements at the instance of the other defendants. Mere knowledge by the owner that his lessee is causing improvements to be made to the property does not obligate the owner to the person furnishing the labor or materials, absent evidence that the owner allowed the improvements to be made after having reason to believe that such person was looking to him for payments. General Air Conditioning Co. v. Douglass, 241 N.C. 170, 84 S.E.2d 828; Brown v. Ward, 221 N.C. 344, 20 S.E.2d 324.
The judgment of the district court is affirmed as to James N. Britt, Jr., and is reversed as to defendants Flowers and Monroe, Inc., Horace M. Flowers and William K. Monroe.
Affirmed in part.
Reversed in part.
CAMPBELL and BRITT, JJ., concur.